Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended claim 1 incorporates all of the unamended structural features of claim 2.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tarutani; Masayoshi et al. (US 6470144 B1) in view of Lynch; Brian et al. (US 4582480 A). Tarutani teaches a photoresist coating device comprising: a liquid gasification module (27; Figure 1-Applicant’s 2; Figure 4; 21; Figure 5) and a photoresist coating module (3a+4+connical portion of lid, not numbered; Figure 1-Applicant’s 11-13; Figure 4), wherein, the liquid gasification module (27; Figure 1-Applicant’s 2; Figure 4; 21; Figure 5) is for converting a liquid photoresist into a gaseous photoresist and conveying the gaseous photoresist to the photoresist coating module (3a+4+connical portion of lid, not numbered; Figure 1-Applicant’s 11-13; Figure 4); wherein the liquid gasification module (27; Figure 1-Applicant’s 2; Figure 4; 21; Figure 5) comprises: a liquid gasification chamber (27; Figure 1-Applicant’s 21; Figure 5), a pressurizing pipeline (piping under meniscus; Figure 1-Applicant’s 22; Figure 5) and a vapor output end (piping on 14; Figure 1-Applicant’s 23; Figure 5); the pressurizing pipeline (piping under meniscus; Figure 1-Applicant’s 22; Figure 5) has an outlet immersed in the liquid photoresist in the liquid gasification chamber (27; Figure 1-Applicant’s 21; Figure 5) and is configured to inject a pressurized gas into the liquid gasification chamber (27; Figure 1-Applicant’s 21; Figure 5) to increase a pressure in the liquid gasification chamber (27; Figure 1-Applicant’s 21; Figure 5) to gasify the liquid photoresist; the vapor output end (piping on 14; Figure 1-Applicant’s 23; Figure 5) has an inlet at a position higher than a liquid level of the liquid photoresist and is configured to output the gaseous photoresist to the photoresist coating module (3a+4+connical portion of lid, not numbered; Figure 1-Applicant’s 11-13; Figure 4); and the photoresist coating module (3a+4+connical portion of lid, not numbered; Figure 1-Applicant’s 11-13; Figure 4) comprises a vapor coating unit (1b+connical portion of lid+23; Figure 1-Applicant’s 11+13; Figure 4; [0031]), a cover plate (part above 3, not numbered; Figure 1-Applicant’s 14; Figure 4) and a carrying table (4; Figure 1-Applicant’s 12; Figure 4), wherein, the vapor coating unit (1b+connical portion of lid+23; Figure 1-Applicant’s 11+13; Figure 4; [0031]) comprises a vapor channel (1b; Figure 1-Applicant’s 13; Figure 4; [0031]) and a vapor spray hole (conical volume between 23 and 3; Figure 1-Applicant’s 11; Figure 6; [0031]), in which the vapor spray hole (conical volume between 23 and 3; Figure 1-Applicant’s 11; Figure 6; [0031]) is provided through the cover plate (part above 3, not numbered; Figure 1-Applicant’s 14; Figure 4); the carrying table (4; Figure 1-Applicant’s 12; Figure 4) is for loading a substrate; and the cover plate (part above 3, not numbered; Figure 1-Applicant’s 14; Figure 4) is provided on a side of the carrying table (4; Figure 1-Applicant’s 12; Figure 4) close to the substrate, wherein the vapor coating unit (1b+connical portion of lid+23; Figure 1-Applicant’s 11+13; Figure 4; [0031]) acquires the gaseous photoresist through the vapor channel (1b; Figure 1-Applicant’s 13; Figure 4; [0031]), and conveys the gaseous photoresist to a surface to be coated of the substrate on the carrying table (4; Figure 1-Applicant’s 12; Figure 4) through the vapor spray hole (conical volume between 23 and 3; Figure 1-Applicant’s 11; Figure 6; [0031]) to form a photoresist coating - claim 1. Applicant’s above and below italisized claim requirements are considered intended use claim requirements in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Tarutani further teaches:
The device according to claim 1, wherein a radial dimension (diameter of conical portion; Figure 1-Applicant’s d; Figure 6) of the vapor spray hole (conical volume between 23 and 3; Figure 1-Applicant’s 11; Figure 6; [0031]) is gradually increased in a direction from the cover plate (part above 3, not numbered; Figure 1-Applicant’s 14; Figure 4) to the substrate, as claimed by claim 5
The device according to claim 1, wherein the shape of the vapor spray hole (conical volume between 23 and 3; Figure 1-Applicant’s 11; Figure 6; [0031]) is conical or cylindrical, as claimed by claim 6
The device according to claim 1, wherein an orthographic projection of the vapor spray hole (conical volume between 23 and 3; Figure 1-Applicant’s 11; Figure 6; [0031]) on the carrying table (4; Figure 1-Applicant’s 12; Figure 4) is at a center of the carrying table (4; Figure 1-Applicant’s 12; Figure 4), as claimed by claim 7
The device according to claim 1, further comprising: a device cavity (3a; Figure 1-Applicant’s 16; Figure 4) and an gas extraction unit (9-11; Figure 1-Applicant’s 15; Figure 4), wherein the device cavity (3a; Figure 1-Applicant’s 16; Figure 4) is enclosed by a side wall (side wall of 3; Figure 1), a bottom plate (bottom of 3; Figure 1) and the cover plate (part above 3, not numbered; Figure 1-Applicant’s 14; Figure 4), and the carrying table (4; Figure 1-Applicant’s 12; Figure 4) is located within the device cavity (3a; Figure 1-Applicant’s 16; Figure 4); and the gas extraction unit (9-11; Figure 1-Applicant’s 15; Figure 4) is for extracting gases from the device cavity (3a; Figure 1-Applicant’s 16; Figure 4), as claimed by claim 8
Tarutani does not teach a liquid channel (Applicant’s 24; Figure 5) is configured to charge the liquid gasification chamber (27; Figure 1-Applicant’s 21; Figure 5).
Lynch also teaches a liquid gasification module (60,40; Figure 1-Applicant’s 2; Figure 4; 21; Figure 5) including a liquid channel (35; Figure 1-Applicant’s 24; Figure 5) configured to charge the liquid gasification chamber (60,40; Figure 1-Applicant’s 21; Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tarutani to add a liquid channel configured to charge Tarutani’s liquid gasification chamber (27; Figure 1-Applicant’s 21; Figure 5).
Motivation for Tarutani to add a liquid channel configured to charge Tarutani’s liquid gasification chamber (27; Figure 1-Applicant’s 21; Figure 5) is for continuous uninteruppted processes.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tarutani; Masayoshi et al. (US 6470144 B1) and Lynch; Brian et al. (US 4582480 A) in view of Tsukamoto; Yuji et al. (US 8034176 B2). Tarutani and Lynch are discussed above. Tarutani and Lynch do not teach the device according to claim 1, wherein a radial dimension (diameter of conical portion; Figure 1-Applicant’s d; Figure 6) of an end of the vapor spray hole (conical volume between 23 and 3; Figure 1-Applicant’s 11; Figure 6; [0031]) near the substrate is in a range of 1 mm to about 5 mm.
Tsukamoto also teaches a deposition apparatus with a conical gas injection profile (344; Figure 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tarutani to optimize Tarutani’s apparatus dimensions as taught by Tsukamoto.
Motivation for Tarutani to optimize Tarutani’s apparatus dimensions is for “uniform distribution” as taught by Tsukamoto (column 11; lines 59-65).
Response to Arguments
Applicant’s arguments, see pages 7-10, filed July 6, 2022, with respect to the rejections of claims 1-8 under anticipation under Toda; Masayuki et al (US 20040113289 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tarutani; Masayoshi et al. (US 6470144 B1) in view of Lynch; Brian et al. (US 4582480 A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716